Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 1 of 26 PagelD #: 1185

 

 

10
11
12
13
14
L5
16
L?
18
19
20
21
22
23
24

25

JEFFREY GLYNN BUSBY
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION

JOHN RASH,

Plaintiff,

Vv. CIVIL ACTION NO.:
3:20-cVv-224-NBB-RP

LAFAYETTE COUNTY,
MISSISSIPPI,

Defendant.

VIDEOTAPED REMOTE DEPOSITION OF
JEFFREY GLYNN BUSBY
Thursday, December 3, 2020

9:09 a.m. Central Standard Time

Reported by:
GRETA H. DUCKETT, CCR, RPR, CRR, CVR-S, RVR-M-S

JOB NO. 187135

Page 1.

 

 

TSG Reporting 702-9580

 

 

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 2 of 26 PagelD #: 1186

 

 

10
11
12
13
14
L5
16
1?
18
19
20
21
22
23
24

25

Page 9
JEFFREY GLYNN BUSBY

the record.

MR. TOM: Josh Tom, with the
ACLU of Mississippi, on behalf of
plaintiff, John Rash.

MR. WILLIAMS: Jack Williams,
sole practitioner, on behalf of the
plaintiff, John Rash.

MR. O'DONNELL: David
O'Donneli for the defendant,
Lafayette County, Mississippi.

THE VIDEOGRAPHER: At this
time, would the court reporter
please swear in the witness, and we
may proceed.

JEFFREY GLYNN BUSBY,
the witness, having first been duly
sworn to speak the truth, the whole truth and
nothing but the truth, testified as follows:

EXAMINATION

BY MR. TOM:

Q. Good morning, Mr. Busby. My name
is Josh Tom, and I'm here on behalf of
plaintiff, John Rash. As the court reporter

and the videographer mentioned, this case is

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 3 of 26 PagelD #: 1187

 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 16
JEFFREY GLYNN BUSBY

against Lafayette County, Mississippi, and it's
before the Northern District of Mississippi out
of Oxford. And so, you know, I know currently
you're the circuit clerk of Lafayette County,
so congratulations on that. I know that that
was a big win for you, and your mother had
previously held that same position. So
congratulations, even if it's quite a belated
congratulations, but this is the first time I'm
getting to meet you.

Today, we're going to be talking
about not your circuit clerk job, but about
when you were a member of the board of
supervisors.

Can you state your full name for
the record and spell it, please.

A, Jeffrey Glynn Busby.

J-E-F-PF-R-E-Y, G-L-Y-N-N, B-U-S-B-Y.

QO. Now, given the virtual nature of
this deposition, you know, I understand that
attorney -- your attorney, David O'Donnell, is
in the same room as you just to your right.

T'm unable to see Mr. O'Donnell, and, you know,

I'm unable to see anything that's off this

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 4 of 26 PagelD #: 1188

 

 

10

11

12

13

14

i5

16

17

18

19

20

al

22

23

24

25

Page 17
JEFFREY GLYNN BUSBY

to prepare for this deposition?

A. No, sir.

Q. Have you discussed anything related
to today's deposition with anyone else besides

Attorney O'Donnell?

A. No, sir.

Q. Did you do anything else to prepare
for today?

A. No, sir.

Q. What is your current position?

A. I'm the circuit clerk of Lafayette
County.

QO. And what's the month and year that

you began that position?

A. January of this year, 2020.

Q. Do you have any other employment in
addition to being the circuit clerk of
Lafayette County?

A. I'm sorry. I didn't under- -- I
couldn't hear you.

Q. Do you have any other employment
besides -- do you have any other employment in
addition to being circuit clerk?

A. I have a retail sporting goods

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 5 of 26 PagelD #: 1189

 

 

10

Li

12

13

14

15

16

17

18

19

20

21

a2

23

24

25

Page 18
JEFFREY GLYNN BUSBY

business that I've been in for 35 years.

Q. And besides your sporting goods
business, are there any other employment -- do
you have any other employment besides that?

A. Rental property, if you call that
a -- I mean, I'm not sure if that's -- we do

have rental property that we rent.

Q. Okay. Any other employers?

A No, sir.

Q Now, did you graduate from college?

A. I have, like, six hours left.

0 Okay. And where did you go --

A The University of Mississippi.

Q. And did you graduate from high
school?

A. Yes.

Q. Where did you graduate from high
school?

A. Oxford High School.

Q. Where did you work prior to

becoming circuit clerk?
A. University Sporting Goods and was a
supervisor for Lafayette County.

Q. And how long were you a supervisor

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 6 of 26 PageID #: 1190

 

 

10

il

i2

13

14

15

16

17

18

19

20

al

2a

a3

24

25

Page 19
JEFFREY GLYNN BUSBY

for Lafayette County?

A. Eight years.

QO. So while supervisor for Lafayette
County, you also ran your sporting goods
business; is that correct?

A. That's correct.

Q. While a supervisor, did you have
any other employment?

A. No, sir, besides sporting goods.
Now, I had University Sporting Goods. That's
where I worked full-time, and then I did my
supervisor's job from there.

Q. Understood. Are you a lifelong
resident of Lafayette County?

A. I am.

Q. Have you ever lived outside of

Lafayette County?

A. No, sir.

Q. Do you Live in Oxford?

A. I do.

Q. Are you a lifelong resident of
Oxford?

A. Are you talking the city limits or

the county as a whole?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 7 of 26 PagelD #: 1191

 

 

10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

Page 25
JEFFREY GLYNN BUSBY

except for small barriers, like decorative
fencing, is open to and part of the square,
correct?

A. Part of the square -- part of the
courthouse grounds, yes. I don't know if the
streets and stuff are owned by the city or the
county. I don't guess I understand the
guestion. But the grounds inside the fenced-in

area that you're talking about has always been

considered courthouse -- Lafayette County's
property.
Q. Okay. Separate from who owns the

courthouse or who owns the streets, you know,
that's not what my question is. The question
is, is that the grounds of the county

courthouse are part of the square; is that

correct?
A, That's correct.
Q. The county courthouse grounds has

sidewalks, grassy areas, and benches, right?
A. That's correct.
Q. The county courthouse grounds
function as a small public park, correct?

A. I would disagree with calling it a

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 8 of 26 PagelID #: 1192

 

 

10

11

12

13

14

15

16

17

18

193

20

al

a2

a3

24

25

Page 26
JEFFREY GLYNN BUSBY

park. No, sir.

Q. How would you describe it?

A. T would -- it's a small area that
surrounds the courthouse that people walk
through going from one side of the square to
another side of the square.

Now, if you're asking me if they --
anyone ever stops and sits on the benches, yes,
they do. But do I look outside and see people
kicking footballs or throwing Frisbees? No,
sir, the lawn is not big enough for that.

Q. The county courthouse grounds are
used for assembly, political speech, protest,
and other expressive activity, correct?

A. I -- political speeches? I've
never heard a political speech. Now, I've --
when you have Veterans Day, they have assembled
for Veterans Day. Commencements, they have.
But for political speeches, no, sir, I can't
say that I remember one having that on the
grounds of the courthouse.

Q. The county courthouse grounds are
used for assembly, protest, and other

expressive activity, correct?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 9 of 26 PagelID #: 1193

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 27
JEFFREY GLYNN BUSBY

A. I'm trying to think. I'm not
trying to -- there has been -- are you
considering inside the fence or on the
monument? Because there have been people that
have sat or stood at the monument, but I -- I
guess there's been a few that had a speech or
so, but very few in the -- in the years that
I've been associated with it.

Q. Okay. So just for definitional

purposes, the monument is on county property,

correct?

A. I think they've established that.
Yes, sir.

Q. The monument is part of the county

courthouse grounds, correct?

A. According to the county, yes.

Q. So for -- when we talk about the
county courthouse grounds today, that includes
the grassy areas and also the land surrounding
the monument.

Do you understand that?

A. Okay.
Q. So when I say "county courthouse
grounds," you know, you tried to separate -- or

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 10 of 26 PagelD #: 1194

 

 

10

il

12

13

14

15

16

L7

18

19

20

2i

22

23

24

25

Page 32
JEFFREY GLYNN BUSBY

on the board, as much as it was road ditches or
roads or different things like that.

Q. Sure. Sure. Are there any other
documents or communications that reflect the
board's work that we have not discussed?

A. No, sir, that I'm aware of.

MR. TOM: Now, this question
is for the court reporter.
(Technical discussion. )
(Exhibit 1 was marked for
identification. }
BY MR. TOM:

Q. IT just put Exhibit 1 into the chat.
And this is the April 20th, 2015, Facility Use
Policy. The Bates number at the bottom of the
first page of this document is
Lafayette County DOCO00002.

A. Okay. I have that.

QO. Okay. Go ahead and take a look at
that document, Mr. Busby.

A. Okay. What specifically do you
want me to look at? I have read it.

Q. Okay. So what is this document ?

What is Exhibit 1?

 

TSG Reporting - Worldwide 877-762-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 11 of 26 PagelD #: 1195

 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 33
JEFFREY GLYNN BUSBY

A. This is the facility use policy
that we put in -- I think it -- well, it says
it went into effect in April of 2015 for the

use of our facilities.

Q. And the board adopted this policy,
correct?

A. That's correct.

QO. And you were president of the board

when this policy was adopted, right?

A. That's correct.

Q. How was use ef county property
reguiated before this 2015 policy was adopted?

A, I don't think they had a policy. I
would assume they went through the county
administrator, but I do not know. That was the
reasoning to come up with the policy, because
we started getting requests for facility use.

Q. When did you first become a board
of supervisors member?

A. 2012.

Q. So from 2012 until April 20th,
2015, when this policy was implemented, how did
the county regulate use of county property?

A. I assume it went through the county

 

TSG Reporting ~- Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 12 of 26 PagelD #: 1196

 

 

10

11

12

13

14

15

L6

17

18

19

20

21

22

23

24

25

Page 34
JEFFREY GLYNN BUSBY

administrator.

QO. Before this 2015 policy was
adopted, what role did the board have in
regulating use of county property?

A. We had none that I'm aware of.
Again, I think any -- any request was made
through the county administrator.

Q. What was the process to get
permission to use county property before the

board adopted this 2015 policy?

A. I assume they contacted the county
administrator.
Q. Besides the county administrator --

(Simultaneous speakers.)

A. They did not contact me.

Q. I see. Who were the decisionmakers
in granting use of the county courthouse
grounds before this 2015 policy was adopted?

A. The county administrator.

QO. Was there anyone else besides the
county administrator involved in that process?

A. Not that I'm aware of.

Q. Do you know what the criteria used

were to determine whether someone could use the

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 13 of 26 PagelD #: 1197

 

 

10

Ll

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Page 35
JEFFREY GLYNN BUSBY

county courthouse grounds --

A. I do not.

Q. -- before this policy was
implemented?

A. I do not.

Q. Why did the county adopt this

facility use policy in 2015?

A. We started having more and more --
our county administrator, I'm assuming -- and
I'm sorry; I just don't remember every
detail -- but said we had a lot more requests
to use the building -- use the grounds. There
was problems when people would use the grounds.
Sprinkler systems were getting damaged. We
were having people in the courtroom and
monitors were getting damaged. So we felt, at
that time, we needed to put together a facility
use policy. And from that point, again, I
assume that he got with our attorney, which was
David O'Donnell at that time, and we came up
with the facility use policy that we adopted in
2015.

QO. Who was the county administrator at

this time?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 14 of 26 PagelD #: 1198

 

 

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

a5

Page 36
JEFFREY GLYNN BUSBY

A. That was Joseph Johnson.

Q. So the impetus behind adopting this
facility use policy in 2015 was county
administrator Joseph Johnson?

A. Yes, Sir. I think he brought it to
our attention that we -- he felt like that we
needed to have a facility use policy because of
the requests that he was getting for use of the
facilities at that time.

Q. Was there anyone else that brought
up the idea of adopting a facility use policy?

A. Not that I'm aware of. Again, if
there was, I do not remember.

Q. So besides the concerns that you
just mentioned about broken sprinklers and, you
know, monitors in the courthouse, what concerns
was this 2015 policy designed to address?

A. I think that was the majority of
our concerns at that time. It was just the use
of a historical building and the wear and tear
and different things that were going on inside
the facility. I don't think there was any
problems, if that's what you're asking me. I

wasn't aware of any, and I can't remember any

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 15 of 26 PagelD #: 1199

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 37
JEFFREY GLYNN BUSBY

problems outside -- and I don't want to say
"destruction," because I don't think they meant
to harm the facilities. But it happened during
the times of use, and it was just starting to
get used more and more.

Q. Was the main concern use inside of

the county courthouse?

A. No. I can't say just inside,
because -- I think there was a group -- Makers
Mark was one of the -- they were kind of a

group that used the facility a couple of times
a month to display crafts and arts. And it
was -- they were -- they were on the lawn, and
I know that's where some problems occurred;
again, with not -- not problems among
themselves, but problems with the use of the
facilities.

Q. So is it fair to say that this
policy in 2015 was adopted not because there
were any problems, but just to get a better
process in place for people to be able to use
the county courthouse grounds?
| A. yes, sir. I would say that's a

fair assessment.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 16 of 26 PagelD #: 1200

 

 

10

il

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Page 38
JEFFREY GLYNN BUSBY

Q. Okay. Was this policy designed to
address public safety concerns?

A. I think we did address some public
safety -- the security. I don't -- it was not
a top priority at that time, no, sir.

Q. Were there public safety concerns,
when this 2015 policy was addressed, regarding
the county courthouse grounds?

A. Well, there's always concerns.
You've got a historical building here, and
there's no sprinkler system in this building.
There's -- you know, there -- so the damage to
the building or any electrical problems, fires,

or anything, this building would go up fairly

quickly.
You're probably -- in some portions
of this courthouse, especially on the -- I

guess the east and the west ends, you're less
than 25 feet, probably, from the road. So,
yes, there were some concerns of safety among
people crossing streets and going in and out
when you would have large gatherings on the --
L.e., as Makers Mark would have a _- something

on the lawn, you would have pretty big crowds.

 

TSG Reporting - Worldwide 877-792-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 17 of 26 PagelD #: 1201

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 39
JEFFREY GLYNN BUSBY

So safety in that standpoint was a concern,
yes, sir.

QO. So besides, you know, potential
fire and potential pedestrian traffic concerns,
what other public safety concerns were there?

A. None at that time, that I'm aware
of.

Q. What is the process for obtaining a
permit under this 2015 policy?

A. They would contact the county
administrator's office, and he had a form that
they would fill out at that time. And I think
it -- I think, at that time, it was a
seven-day -- you had to do it seven days prior
to the event.

Q. So if you look on page 3 of
Exhibit 1, under "applications for usage," it
says, Application should be submitted to the

county administrator at least one week in

advance.
A. Yes, sir.
Q That's what you're referring to?
A. Yes, sir. |
Q So the county administrator runs

 

TSG Reporting - Worldwide 877-702-9590

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 18 of 26 PagelD #: 1202

 

 

LO
11
12
13
14
i5
16
1?
18
19
20
21
22
23
24

25

Page 40
JEFFREY GLYNN BUSBY

the process for granting permits under this
2015 policy?

A. That's correct.

Q. What is the role of the board for
permits under this 2015 policy?

A. We adopted the policy, but outside
that, we played no part in it.

Q. What is the role of the sheriff for
permits under this facility use policy?

A. I'm sorry. I didn't hear you. I
couldn't hear you.

QO. What is the role of the sheriff for
permits under this 2015 policy?

A. I don't know that he played a role
in that, but I -- I'm not -- that would be a
guestion, I guess, for Joseph Johnson. TI --
but from my recollection, I don't know that he
played a part -- a part in that at all.

Q. Besides the county administrator,

who else had a role for permits under the 2015

policy?

A. No one that I'm aware of.

Q. So I want to introduce Exhibit 2.
//f

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 19 of 26 PagelD #: 1203

 

 

10

il

12

13

14

LS

16

17

18

19

20

al

22

23

24

25

Page 46
JEFFREY GLYNN BUSBY

sure it was the same time the City redid their
policy as well.

I know the police chief, which is
now our sheriff, Mr. East, had come to me a few
times and -- telling me that we needed to get
something in place from a security standpoint.
So I assume that's why we went from a seven-day
period to a 30-day period from a security

standpoint on what we anticipated could be

problems.
Q. So what was Mr. East talking about
for security? You said -- you said that he had

to get some security things in place.
A. Well, it's sort of like --

Can you explain what --

A. Well, yes. The --
Q. Can you explain that conversation?
A. Well, what -- what I was -- what I

meant by that or mean by that is the City had
already adopted, I think, a policy that
addressed security measures, which he was the
police chief at that time for the City. We had
an interim sheriff in -- in Mr. Hill at that

time. Our -- our sheriff passed away.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 20 of 26 PagelID #: 1204

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 47
JEFFREY GLYNN BUSBY

And in --~ in light of the
Charlottesville riots, we felt like we needed
more security than what we had addressed in our
facility policies before. And as he looked at
it, as our -- our -- our teams work together,
and I was not a part of the -- the meetings
that -- I think that took place on campus. So
I'm -- I'm just telling you from what my
recollection -- recollection was.

But I'm pretty sure our attorney
and our city police, our county police, our
university police, many other agencies from
Secret Service to the FBI, all met on campus in
concern of the Charlottesville riots and
what -- we had information that was -- that may
or may not happen in Oxford.

QO. And these were -- why did people --
why did these people think that what happened
in Charlottesville may happen in Oxford?

A. That would be something you'd need
to ask the sheriff. I -- I don't know if it
was information they received, if it was groups
posting things online. I -- I can't answer

those -- I can't answer that.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 21 of 26 PagelD #: 1205

 

 

10

11

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

Page 48
JEFFREY GLYNN BUSBY

Q. Did this -- were the security
concerns because of the Confederate monuments
on the county courthouse grounds and on
Ole Miss's campus?

A. I assume that that was a -- played
a part in it at that time.

Q. So you mentioned that then-Police
Chief East reached out to you several times
about security concerns, right?

A, That's correct.

QO. And what did he -- what did he say

when he reached out to you?

A. That he felt like that we needed to
look at the City's policy and adopt -- well,
get -- put more in place for -- for security

reasons because of this is the focal point
of -- of the town. And, you know, it's a small
area with a lot of historical buildings. And
so he felt like we needed more security. Did
he go into a lot of details? No. He just said
that he -- he thought we needed to re-address
our policy.

Q. And when you say "this is the focal

point of the town," what -- what is "this"?

 

TSG Reporting ~- Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 22 of 26 PagelD #: 1206

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 51
JEFFREY GLYNN BUSBY

assuming, with, again, the Charlottesville
riots and with the concern of security on our
historical square, the involvement of the
sheriff played a bigger role at that time.

QO. So when we were talking about the
2015 policy, you said that only the county
administrator had a role in the process, right?

A. From my recollection. Now, I -- I
can't say that he never reached out to the
sheriff's department or -- or someone, but I
would say he played -- probably, at that time,
90 percent of the decisions were made by him.
If he ever had a security issue, he may have
reached out to the -- to the sheriff's
department. I'm just not aware of that.

Q. So this 2019 policy memorializes in
the policy that the sheriff now has a role in
determining whether to grant a permit for use
of county property, correct?

A. That's correct.

Q. Now, besides the sheriff and the
administrator, did the board have a role after
the policy was amended in 2019

in determining --

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 23 of 26 PagelD #: 1207

 

 

10

11

12

13

14

15

16

17

18

13

20

ai

22

23

24

25

Page 52
JEFFREY GLYNN BUSBY

A. No.
(Simultaneous speakers.)
BY MR. TOM:
Q. -- permits?
A. We never voted on who used the
policy or who didn't use the policy -- I mean,

who used the facilities or who did not use the
facilities. The county administrator signed
off on all of that.

Q. So besides the county administrator
and the sheriff, who else had a role in
determining whether to grant a permit under
this policy or not?

A. Maybe the attorney, but I don't
know that he had a role in that. That would be
something you'd have to ask David O'Donnell.
The board of supervisors did not play a role,
that I can remember, in any incident.

Q. And by "the attorney," you're --

you're referring to the county attorney?

A. Mr. O'Donnell. Mr. O'Donnell.
Yes, sir.
Q. Now, if you look at Exhibit 3,

there's a lot of red language underneath

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 24 of 26 PagelD #: 1208

 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 53
JEFFREY GLYNN BUSBY

"signs," and then the whole section "other
items," right?

A. Yes, sir.

Q. Now, if you go back to Exhibit 2,
which is the final 2019 policy --

A. Uh-huh.

Q. You know, it looks like -- I don't

know if verbatim, but that language appears

there.

A. That's correct.

QO. So on the final policy, Exhibit 2,
why were this -- why was this section added to

the signs and other items?

A. Well, I think that goes along with
the security, and I'm -- I don't think
there's -- we spelled out what our security
meant in -- in the other items when it refers

to bricks, stones, guns, slingshots. I mean,

I -- I think that we were trying to make

it what our security -- to the people that were
renting the facility or the facility use would
know what they could and could not bring when
they -- they came to use our facilities.

Q. So besides these changes that we've

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 25 of 26 PagelD #: 1209

 

 

10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Page 68
JEFFREY GLYNN BUSBY

Situations were at that time. I just have no
idea.
You asked me my opinion on -- on
that. You know, I thought, years ago, we
should put speed bumps, because I watched a kid
get run over on a bicycle over here next to
First National Bank across from the courthouse.
So, you know, it's -- it's always been a safety
problem, as you alluded to; that it's not
something that just happened in the last year.
But I don't know what went into
them changing this policy. I'm not going to
answer that. I can just give you my opinion of
what I think.

Q. How was public safety achieved
without a curfew on the county courthouse
account grounds before July 20th, 2020?

A. I don't know that I -- to be honest
with you, I can't think of a time that our
facility was used at night. And I'm not saying
it wasn't, but I can't think of a time in my
eight years as president or my time for 35
years across the street, which I have a clear

view of this facility, that it was ever used at

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-2 Filed: 02/02/21 26 of 26 PagelID #: 1210

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 69
JEFFREY GLYNN BUSBY

nighttime. And, again, it could have been. I
just don't remember one.

Q. And are you -- when you're talking
about facility, are you talking about the
county courthouse grounds?

A. The county courthouse grounds,
correct. Always been used in the daytime, as
far as I know.

Q. Have you gone onto the county
courthouse grounds for nonwork purposes at
night after this curfew was imposed?

A. For nonwork? No, I have not.

Q. Have you walked by the county
courthouse grounds at night after this curfew
was imposed?

A. Oh, sure.

Q. And did you see people on the

county courthouse grounds at that time?

A. T have no -- I mean, I don't know.
I don't -- I'm -- I'm not going to say there
wasn't people walking through, but I don't -- [I

don't know. I can't tell you a certain time
and date that -- that I saw someone over here,

no.

 

TSG Reporting - Worldwide 877-702-9580

 
